

Exhibit 10.20


TRANSITION AGREEMENT




TRANSITION AGREEMENT (“Agreement”), dated as of May 28, 2010, between Clarus
Corporation (“Clarus”), a Delaware corporation, having its principal office at
2084 East 3900 South, Salt Lake City, UT 84124 and Kanders & Company, Inc. (the
“Company”), a Delaware corporation, having its principal offices at One Landmark
Square, 22nd floor, Stamford, Connecticut 06901.


WHEREAS, Clarus and the Company entered into that certain lease, dated September
23, 2003 (the “Lease”) for space on the 22nd floor in that certain building
known as One Landmark Square, Stamford, Connecticut (“Premises”) whereby Clarus
and the Company are collectively referred to as “Tenant”;


WHEREAS, in connection with its acquisitions (the “Acquisitions”) of Black
Diamond Equipment, Ltd. and Gregory Mountain Products, Inc., Clarus is moving
its principal office to Utah and will, therefore, vacate the Premises and has
requested to be released of its obligations as a Tenant under the Lease and the
Company agrees to release Clarus with respect to such obligations upon the terms
and conditions hereinafter set forth; and


WHEREAS, Clarus desires to retain the Company due to the Company’s extensive
familiarity with Clarus, to provide certain transition services in connection
with the
Acquisitions and the Company agrees to provide such transition services, on the
terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, the mutual terms, covenants
and conditions hereinafter set forth and other good and valuable consideration,
Clarus and the Company hereby agree as follows:


1.           Lease Termination and Release. (a) Effective as of May 28, 2010
(“Release Date”) Clarus shall be released of any and all obligations and
liability under the Lease accruing or arising out of facts and circumstances
occurring after the Release Date, including, but not limited to payment and
performance obligations of Tenant (the “Released Obligations”).  Clarus shall
have no further obligation or liability to the Company with respect to the
Released Obligations under the Lease and the Company assumes liability and
responsibility for any and all Released Obligations of Tenant under the Lease.


(b)           Clarus shall pay to the Company simultaneous with the execution of
this Agreement, the sum of $1,076,507 (“Release Payment”) representing 75% of
the rent, operating expenses, real estate taxes and early termination fee
relating to the Lease for the period commencing on the date of this Agreement
through and including September 23, 2011 (the “Early Termination Date”).  It is
agreed by and between the parties that the Release Payment is sufficient to
cover 75% of the obligations of Tenant through and including the Early
Termination Date.  In the event the Release Payment is not sufficient to cover
75% of the obligations of Tenant through the Early Termination Date solely by
reason of escalations in real estate taxes or operating expenses pursuant to the
terms of the Lease (“Adjustment Amount”) and such amount could not be determined
prior to execution of this Agreement, the Company shall deduct the Adjustment
Amount from Clarus’ pro rata share of the Security Deposit (as hereinafter
defined), provided prior written notice is given to Clarus.

 
 

--------------------------------------------------------------------------------

 

(c)           The Company agrees to indemnify and hold harmless Clarus, its
predecessors-in-interest, and their present and former officers, directors,
agents, employees, attorneys, heirs, executors, administrators, successors and
assigns, from, against and in respect of, the full amount of any and all
liabilities, damages, claims, deficiencies, fines, assessments, losses, taxes,
penalties, interest, costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel arising from, in connection with,
or incident to (i) the Released Obligations; (ii) any breach of Section 1(d);
and (iii) any and all actions, suits, proceedings, demands, assessments or
judgments, costs and expenses incidental to any of the foregoing. Clarus agrees
to notify the Company promptly of the assertion of any claim against Clarus in
connection with matters set forth in this Section 1(c).  Notwithstanding the
foregoing, the Company shall not be obligated to make any indemnity in
connection with any claim made against Clarus (i) for which payment has actually
been received by or on behalf of Clarus under any insurance policy or other
indemnity provision, except with respect to any excess beyond the amount
actually received under any insurance policy or other indemnity provision; (ii)
for any judgments, fines, penalties, damages, liabilities, claims, and amounts
paid in settlement which the Company is prohibited by applicable law from paying
as indemnity or for any other reason; or (iii) for which a court of competent
jurisdiction has determined is due to Clarus’ gross negligence or willful
misconduct.  At the Company’s election, unless there is a conflict of interest
as determined by the Company, the defense of Clarus shall be conducted by the
Company’s counsel who shall be reasonably satisfactory to the Clarus.  In any
action or proceeding the defense of which the Company assumes, Clarus will have
the right to participate in such litigation and to retain its own counsel at the
Clarus’ own expense.  The Company shall not settle or compromise any such action
or proceeding without Clarus’ prior written consent which shall not be
unreasonably withheld or denied, unless the terms of such settlement or
compromise include an unconditional release of Clarus from all liability or loss
arising out of such proceeding.  In addition, Clarus shall give the Company such
information and cooperation as it may reasonably require in connection with any
claim against Clarus.


(d)           The Lease provides that the Tenant may terminate the Lease as of
the Early Termination Date.  The Company agrees that it shall have the option to
comply with the provisions of the Lease with respect to early termination.  Upon
receipt of the security deposit being held pursuant to the Lease, each party
agrees to promptly pay to the other party their respective pro rata share of the
$850,000 security deposit (the “Security Deposit”) being held by the landlord
pursuant to the Lease plus or minus, as applicable, the Adjustment Amount, if
any.



 
2

--------------------------------------------------------------------------------

 
 
2.    Transition Services.  (a) Clarus hereby retains the Company to provide
mutually agreed upon transition services in connection with the Acquisition (the
“Services”)  through March 31, 2011, or as otherwise agreed upon in writing by
the parties (the “Term”) and in connection therewith hereby  assigns to the
Company certain leasehold improvements, fixtures, hardware and office equipment
previously used by Clarus. The Company shall devote such time and energies as is
reasonably necessary to professionally perform the Services.  Clarus shall pay
to the Company, and the Company shall accept from Clarus as compensation for the
performance of the Services and for severance payments, $1,061,058 (the
“Compensation”).  The Compensation shall not be subject to withholding for
applicable taxes and other amounts, all of which shall be the Consultant’s sole
responsibility.
 
(b)           During the Term, upon submission of proper invoices, receipts or
other supporting documentation reasonably satisfactory to Clarus, the Company
shall be reimbursed by Clarus for all reasonable business expenses actually and
necessarily incurred by the Company on behalf of Clarus in connection with the
performance of the Services under this Agreement.


(c)           Clarus hereby agrees to hold harmless and indemnify the Company,
its predecessors-in-interest, and their present and former officers, directors,
agents, employees, attorneys, heirs, executors, administrators, successors and
assigns, from, against and in respect of, the full amount of any and all
liabilities, damages, claims, deficiencies, fines, assessments, losses, taxes,
penalties, interest, costs and expenses from and against all losses, claims,
damages, liabilities, disbursements and expenses (including, but not limited to,
reasonable counsel fees and expenses) incurred by the Company in connection with
any claim arising out of, relating to or in connection with the Services, and/or
the matters relating thereto to the fullest extent permitted under Delaware
law.  Notwithstanding the foregoing, Clarus shall not be obligated to make any
indemnity in connection with any claim made against the Company (i) for which
payment has actually been received by or on behalf of the Company under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount actually received under any insurance policy or other
indemnity provision; (ii) for any judgments, fines, penalties, damages,
liabilities, claims, and amounts paid in settlement which Clarus is prohibited
by applicable law from paying as indemnity or for any other reason; or (iii) for
which a court of competent jurisdiction has determined is due to the Company’s
gross negligence or willful misconduct.  Clarus shall reimburse the Company for
such counsel fees and expenses when they are paid or incurred by the
Company.   The Company agrees to notify Clarus promptly of the assertion of any
claim against the Company in connection with matters set forth in 2(c) hereof;
and Clarus agrees to notify the Company promptly of the assertion of any claim
against the Company in connection with the Services.  At Clarus’ election,
unless there is a conflict of interest as determined by Clarus, the defense of
the Company shall be conducted by Clarus’ counsel, who shall be reasonably
satisfactory to the Company.  In any action or proceeding the defense of which
Clarus assumes, the Company will have the right to participate in such
litigation and to retain its own counsel at the Company’s own expense.  Clarus
shall not settle or compromise any such action or proceeding without the
Company’s prior written consent, which shall not be unreasonably withheld or
denied, unless the terms of such settlement or compromise include an
unconditional release of the Company from all liability or loss arising out of
such proceeding.  In addition, the Company shall give Clarus such information
and cooperation as it may reasonably require in connection with any claim
against the Company.

 
3

--------------------------------------------------------------------------------

 

3.            Miscellaneous.


(a)           The provisions of Sections 1(c), 1(d) and 2(c) shall survive the
termination of this Agreement.


(b)           This Agreement sets forth the entire understanding of the parties
and merges and supersedes any prior or contemporaneous agreements between the
parties pertaining to the subject matter hereof.


(c)           This Agreement may not be modified or terminated orally, and no
modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.


(d)           Failure of a party to enforce one or more of the provisions of
this Agreement or to require at any time performance of any of the obligations
hereof shall not be construed to be a waiver of such provisions by such party
nor to in any way affect the validity of this Agreement or such party’s right
thereafter to enforce any provision of this Agreement, nor to preclude such
party from taking any other action at any time which it would legally be
entitled to take.


(e)           Neither party shall have the right to assign this Agreement, or
any rights or obligations hereunder, without the prior written consent of the
other party. Subject to the foregoing, this Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their legal representatives,
heirs, successors and assigns.


(f)           This Agreement has been entered into and shall be construed and
enforced in accordance with the laws of the State of New York without reference
to the choice of law principles thereof.  This agreement shall be subject to the
exclusive jurisdiction of the federal and New York State courts located in the
County of New York, State of New York, United States of America, and the parties
to this Agreement expressly agree to submit to the jurisdiction of the federal
and New York State courts located in the County of New York, State of New York,
United States of America for the purpose of resolving any disputes among the
parties relating to this Agreement or the transactions contemplated hereby.  By
the execution and delivery of this Agreement, the parties irrevocably waive, to
the fullest extent permitted by law, any objection which they may now or
hereafter have to the laying of venue or to the jurisdiction of any such suit,
action or proceeding arising out of or relating to this agreement, or any
judgment entered by any court in respect hereof brought in the federal or New
York State courts located in the county of New York, State of New York, United
States of America, and irrevocably submit generally and unconditionally to the
jurisdiction of any such court in any such suit, action or proceeding, and
further irrevocably waive any claim that any such suit, action or proceeding
brought in the federal or New York State courts located in the County of New
York, State of New York, United States of America has been brought in an
inconvenient forum.  Each party agrees that service of process may be made by
any method of service provided for under the applicable laws in effect in the
State of New York.

 
4

--------------------------------------------------------------------------------

 

(g)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the matters stated herein and may not be amended
or modified unless such amendment or modification shall be in writing and signed
by the party against whom enforcement is sought.


(signature page follows)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


CLARUS CORPORATION


By:  /s/ Philip A. Baratelli                
Name: Philip A. Baratelli
Title:   Chief Financial Officer
 
 
KANDERS & COMPANY, INC.
 
By:  /s/ Warren B. Kanders              
Name: Warren B. Kanders
Title:   President
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
